 1                                  IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA
 2
     UNITED STATES OF AMERICA,                          Case No.: 1:19-MC-00051-LJO-EPG
 3
                  Plaintiff,
 4                                                      ORDER TERMINATING
                               v.                       WRIT OF GARNISHMENT
 5                                                      (RENT PAYMENTS)
     RONALD JOHN SALADO, THE RONALD
 6   SALADO FAMILY TRUST,
 7                Defendant (deceased), and the
                  Settlor and Initial Trustee of THE
 8                RONALD SALADO FAMILY
                  TRUST, and
 9
     THE RONALD SALADO FAMILY TRUST,
10   STEVEN SALADO, ANTONIO SALADO,
11                Assignees and Successor Trustees
                  of THE RONALD SALADO
12                FAMILY TRUST,
13
     CASSANDRA NICOLE GOMEZ, KELLI
14
     GOMEZ, AND DEREN PEPE,
15            Garnishees,

16

17           The Court, having reviewed the court files and the United States’ Application to Terminate Writ

18 of Garnishment (Rent Payments), and finding good cause therefrom, hereby GRANTS the Application.

19 Accordingly, it is ORDERED that the Writ of Garnishment previously issued on July 24, 2019 against

20 defendant and judgment debtor Ronald John Salado’s family trust’s rent/lease payments located at 2410

21 Sherwood Ave, Modesto, CA 95350 is hereby TERMINATED pursuant to 28 U.S.C. § 3205(c)(10)(A).

22 The garnishees are authorized to pay their landlord the rent they have previously been withholding

23 because of this proceeding. The Clerk of Court shall CLOSE this case.

24

25 IT IS SO ORDERED.

26      Dated:     November 19, 2019                      /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
27

28

     ORDER

30
